NOT FOR PUBLICATION                           FILED
                                                                          FEB 22 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTQUAN DURPREE CLAY,                           No. 19-56490

                Plaintiff-Appellant,            D.C. No. 5:15-cv-02395-AG-DFM

 v.
                                                MEMORANDUM*
SAN BERNARDINO COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Antquan Durpree Clay appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutional claims arising from

a strip search while he was a pretrial detainee. We have jurisdiction under 42




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment on Clay’s excessive

force claim against defendant Harris because Clay failed to raise a genuine dispute

of material fact as to whether the force used to compel the search was objectively

unreasonable. See Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015) (setting

forth standard for an excessive force claim under the Fourteenth Amendment).

      The district court properly granted summary judgment on Clay’s

unreasonable search claim against defendant Harris because Clay failed to raise a

genuine dispute of material fact as to whether the search was unreasonable. See

Bull v. City & County of San Francisco, 595 F.3d 964, 971-74 (9th Cir. 2010) (en

banc) (setting forth factors relevant to reasonableness of pretrial detention search,

including whether a search is reasonably related to a legitimate government

objective).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       19-56490